486 S.W.2d 349 (1972)
Ex parte Aureliano SILVA.
No. 46050.
Court of Criminal Appeals of Texas.
November 1, 1972.
Carol S. Vance, Dist. Atty. and James C. Brough, Asst. Dist. Atty., Houston, and Jim D. Vollers, State's Atty., Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from an order denying bail in a habeas corpus proceeding. The appellant was charged by indictment with the offense of murder with malice aforethought.
In two previous applications the trial court denied bail. The case was then classified as capital and the State was seeking the death penalty. At the hearing on July 25, 1972, the court noted the termination of the death penalty by the United States Supreme Court in Furman v. Georgia and Branch v. Texas, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346, and set bail at $50,000. Nowhere in the record is it shown that any appeal was taken from the action of the trial court. Notice of appeal is a jurisdictional requirement. Article 44.08, Vernon's Ann.C.C.P. Absent such notice in the record there is nothing for review before this Court.[1]
The appeal is dismissed.
NOTES
[1]  Even if the matter were properly before this Court, we note that no attempt has been made by appellant to make the bond set by the court. See Ex parte Stembridge, Tex.Cr.App., 472 S.W.2d 155.